Blackburn, Judge.
Following a trial by jury, the appellant, Lewis Leon Johnson, Jr., was found guilty of two counts of child molestation and was acquitted of three counts of child molestation. His motion for new trial was denied by the trial court and this appeal followed. In his sole enumeration of error, Johnson contends that the evidence was insufficient to support the verdict. We disagree and affirm his convictions.
The evidence viewed in the light most favorable to the verdict shows that in March 1993, Johnson resided in his home with his former live-in girl friend and her nine-year-old daughter, one of the molestation victims. Both victims testified that while they were home alone with Johnson, Johnson played a videotape depicting his girl friend having sexual intercourse with another man. During the movie, Johnson and his girl friend’s daughter were naked and the other victim was partially clothed. Johnson’s former girl friend testified that when she returned home unexpectedly, the two victims ran into a bedroom closet to get their clothing while Johnson pulled a blanket up to his waist. Johnson was unclad above the waist. Although Johnson admitted making the sexually explicit videotape, he denied showing the videotape to the victims.
Johnson argues that his conviction was not warranted because the victims’ testimony at trial was inconsistent with their prior statements concerning the incident, and his former girl friend’s testimony was tainted based upon past disputes between the two. However, Johnson’s “argument addresses itself to the credibility of the witnesses, which is a matter within the province of the jury. While the jury can and must weigh and analyze the evidence, an appellate court is restricted to determining whether or not there is sufficient evidence to support the verdict of guilty.” (Citations and punctuation omitted.) Robinson v. State, 204 Ga. App. 637 (419 SE2d 926) (1992). Viewing the evidence produced at trial under the standard enunciated in Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979), we believe there was ample evidence for any rational trier of fact to find Johnson guilty beyond a reasonable doubt of the offenses for which he was convicted. Robinson, supra.
*532Decided August 26, 1994.
William R. Thompson, Jr., for appellant.
T. Joseph Campbell, District Attorney, Sharon M. Fox, Assistant District Attorney, for appellee.

Judgment affirmed.


Birdsong, P. J., and Ruffin, J., concur.